            Case 1:20-mc-00595-RP Document 15 Filed 07/16/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
    IN RE: SUBPOENAS TO NON-PARTY
                               §
    JOSHUA COBB                §
                               §
    SPIGOT, INC., POLARITY     §
    TECHNOLOGIES LTD., AND     §
    EIGHTPOINT TECHNOLOGIES,   §                            Case No. A-20-MC-595-RP1
    LTD.,                      §
          Plaintiffs           §
                               §
    v.                         §
                               §
    JEREMY MATTHEW HOGGATT AND §
    MEDIAVO, INC.,             §
         Defendants


                                            ORDER

      Before the Court are Non-Party Joshua Cobb’s Motion to Quash Subpoenas and for Protective

Order, filed June 3, 2020 (Dkt. 1); Plaintiff’s Motion for Transfer, filed June 19, 2020 (Dkt. 6);

and the various response and reply briefs. The District Court referred the motions and related

filings to the undersigned for resolution, pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule of

Civil Procedure 72, and Rule 1(c) of Appendix C of the Local Rules of the United States District

Court for the Western District of Texas.

                                   I.   General Background

      On September 21, 2018, Plaintiffs Spigot, Inc., Polarity Technologies Ltd., and Eightpoint

Technologies, Ltd. (collectively, “Plaintiffs”) filed this trade secret infringement lawsuit against

Defendants Jeremy Matthew Hoggatt and Mediavo, Inc. (collectively, “Defendants”) in Florida

state court. See Spigot v. Hoggatt, No. 2018-CA-4601 (20th Dist. Ct., Lee County, Fla. Sept. 21,



1
    Related Case No. 2-18-CV-00764-JES-NPM (M.D. Fla.).
                                                   1
          Case 1:20-mc-00595-RP Document 15 Filed 07/16/20 Page 2 of 5




2018) (Dkt. 5-1) (“Underlying Lawsuit”). On November 14, 2018, Defendants removed the

Underlying Lawsuit to the United States District Court for the Middle District of Florida, Fort

Myers Division, where it remains pending. See Spigot v. Hoggatt, No. 2-18-CV-00764-JES-NPM

(M.D. Fla. Jan. 1, 2017) (Dkt. 1-5).

   On May 19, 2020, Plaintiffs served Non-Party Josh Cobb with a third-party subpoena duces

tecum and a Subpoena to Testify at a Deposition, requesting certain documents and information in

Cobb’s possession regarding various agreements and communications between Cobb and the

Defendants, and several of their related corporate entities. See Dkts. 1-1, 1-2. Although Cobb is

not a party to this lawsuit, he is the President of Media.net, a corporate affiliate of Defendant

Mediavo. Plaintiffs allege that before serving Cobb with the Subpoenas, they attempted to gain

information about Media.net’s role in the Underlying Lawsuit from Media.net, but that it refused

to produce “any meaningful information or documents.” Dkt. 6 at 2. Accordingly, Plaintiffs

subpoenaed several non-parties, including Cobb, in an attempt to obtain the requested documents

and information.

   In response to the Subpoenas, Cobb filed the instant Motion to Quash pursuant to Federal Rule

of Civil Procedure 45(d)(3)(A), arguing that the Subpoenas are overbroad, unduly burdensome,

and seek privileged information. Plaintiffs oppose the Motion to Quash and seek to transfer it to

the Middle District of Florida, pursuant to Federal Rule of Civil Procedure 45(f). Cobb opposes

transfer, arguing that it would cause him to suffer undue prejudice.

                                        II.   Analysis

   Rule 45(f) governs transfer of a subpoena-related motion. Rule 45 has long required that

disputes related to non-party subpoenas be resolved locally “to avoid imposing undue travel or

expense burdens on non-parties who are challenging a subpoena.” Visionworks of Am., Inc. v.

Johnson & Johnson Vision Care, Inc., 2017 WL 1611915, at *1-3 (W.D. Tex. Apr. 27, 2017)
                                                  2
          Case 1:20-mc-00595-RP Document 15 Filed 07/16/20 Page 3 of 5




(citing FED. R. CIV. P. 45(d)(2)(B)(i), directing that motions to compel be filed in “the district in

which compliance is required”). Subsection (f) was added in December 2013 to allow the transfer

of such motions to the court that issued the subpoena “if the person subject to the subpoena

consents or if the court finds exceptional circumstances” to be present. FED. R. CIV. P. 45(f).

   Although the term “exceptional circumstances” is not defined in the Rule, the Advisory

Committee’s comments to the amendment explain that “transfer to the court where the action is

pending is sometimes warranted” where the interests in having the issuing court decide the

discovery dispute “outweigh the interests of the party served with the subpoena in obtaining local

resolution of the motion.” FED. R. CIV. P. 45 advisory committee’s notes to 2013 amendment,

Subdivision (f). The Committee further notes that “transfer may be warranted in order to avoid

disrupting the issuing court’s management of the underlying litigation, as when that court has

already ruled on issues presented by the motion or the same issues are likely to arise in discovery

in many districts.” Id.

   In the interests of consistency and judicial economy, the Court finds that the Middle District

of Florida should rule on the instant Motion to Quash. The Underlying Lawsuit has been pending

in the Middle District of Florida for more than a year and half, and the court has made numerous

rulings on substantive motions, as well as several discovery disputes. See Dkt. 6-1. The Middle

District of Florida is in the best position to make rulings on the scope of discovery and to evaluate

the relevance of the requested documents and any undue burden the production might cause. Any

ruling by this Court on the Motion to Quash has the potential to disrupt the Middle District’s

management of the Underlying Lawsuit, both procedurally and substantively. “A transfer will

‘avoid disrupting the issuing court’s management of the underlying litigation,’ and enable

resolution of fundamental issues underlying this matter.” In re Nonparty Subpoenas Duces Tecum,



                                                   3
          Case 1:20-mc-00595-RP Document 15 Filed 07/16/20 Page 4 of 5




327 F.R.D. 23, 26 (D.D.C. 2018) (quoting FED. R. CIV. P. 45(f) advisory committee’s notes). In

addition, “[u]niformity of discovery rulings . . . is critical to achieving fairness to the parties and

non-parties.” Visionworks of Am., Inc. v. Johnson & Johnson Vision Care, Inc., 2017 WL 1611915,

at *2 (W.D. Tex. Apr. 27, 2017).

   The Court also finds that Cobb will not be unduly prejudiced by the transfer. Cobb argues he

will be unduly prejudiced if the Motion to Quash is transferred because he “will be required to

retain Florida-licensed attorneys” which will make the transfer “more burdensome and expensive.”

Dkt. 13 at 5. However, as Plaintiffs point out, Cobb is already represented by a law firm with

attorneys admitted to practice in the Middle District of Florida. In addition, Cobb does not explain

why his Texas-based attorneys could not represent Cobb pro hac vice pursuant to Rule 2.02 of the

Local Rules for the Middle District of Florida.

   The Court finds that any inconvenience the transfer may cause Cobb will be minor at most. In

response to the exigent circumstances created by the current novel coronavirus pandemic, most

federal courts are conducting hearings via telephone and video conference rather than in person,

and electronic filing of documents has been the norm in federal court for more than a decade.

Nothing about transfer of the motion to the court presiding over this case will cause Cobb the sort

of inconvenience or expense that would warrant the Court to refrain from transfer. See Glob.

Agility Sols., Inc. v. Barker, No. 1:20-MC-0314-RP-AWA, 2020 WL 2494625, at *2 (W.D. Tex.

May 14, 2020).

   In sum, the Court finds that transferring the Motion to Quash will advance the interests of

consistency and judicial economy in this case, and will not unduly prejudice Cobb.

   Based on the foregoing, Plaintiffs’ Motion to Transfer (Dkt. 6) is GRANTED.




                                                    4
         Case 1:20-mc-00595-RP Document 15 Filed 07/16/20 Page 5 of 5




   IT IS HEREBY ORDERED that Non-Party Joshua Cobb’s Motion to Quash (Dkt. 1) is

TRANSFERRED to the United States District Court for the Middle District of Florida, Fort Myers

Division (the Honorable John E. Steele).

   IT IS FURTHER ORDERED that this cause of action is CLOSED.

   SIGNED on July 16, 2020.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                5
